Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/22 is being considered by the examiner.

Reasons for Allowance
Claims 1 and 4-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art fails to teach the following limitations:
generate the graphical representation of the tracking volume based on determining locations of edge boundaries of the tracking volume from the perspective of the XR headset, and render the graphical representation as lines forming a wireframe surface extending between the locations of the edge boundaries of the tracking volume from the perspective of the XR headset,
wherein the tracking information from the set of tracking cameras further indicates pose of a tracked object relative to the set of tracking cameras, and the camera tracking system is further configured to:
determine the pose of the tracked object based on the tracking information; and 
control width of the lines forming the wireframe surface based on proximity of the pose of the track object to at least one of the edge boundaries of the tracking volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Weiming He/
Primary Examiner, Art Unit 2612